EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Simon Ford (Reg. No. 57,863) on March 5, 2021.

The claims have been amended as follows:

11.	(CURRENTLY AMENDED) A computer program product comprising one or more non-transitory computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method comprising:
creating a profile for a user, utilizing the one or more processors, the profile including one or more default aspects created automatically by a system and one or more custom aspects created in response to textual input by the user, where for a custom aspect, the textual input includes a textual description of an event;
for each of the one or more custom aspects, deriving, utilizing the one or more processors, an indication of whether the textual description of the event is positive or negative with respect to the custom aspect by analyzing the textual description of the event, and storing the derived indication with the textual description of the event;

creating a vector space of elements, the elements including phrases and words within the text description of the event data and the textual input included within the profile,
placing each of the elements within the vector space where each dimension corresponds to the phrase or word, and a value given to a dimension includes a number of occurrences of that phrase or word,
normalizing two points in the vector space to create a sphere, and
determining a value indicating how close two elements corresponding to the two points are together based on an angle between the two points;
providing, utilizing the one or more processors, a recommendation to the user, based on the comparing, including, for each aspect of the profile:
modifying the level of correspondence for the aspect according to a weight associated with the aspect, and
including one or more proposed actions associated with the aspect in the recommendation in response to determining that the modified level of correspondence for the aspect exceeds a predetermined threshold; and
providing, utilizing the one or more processors, a rationale associated with the recommendation to the user.


20.	(CURRENTLY AMENDED) A system, comprising:
a hardware processor; and 
logic integrated with the hardware processor, executable by the hardware processor, or integrated with and executable by the hardware processor, the logic being configured to:

for each of the one or more custom aspects, derive an indication of whether the textual description of the event is positive or negative with respect to the custom aspect by analyzing the textual description of the event, and storing the derived indication with the textual description of the event;
compare event data to the profile to determine a level of correspondence between the event data and each aspect of the profile, including computing a measurement between a text description of the event data and the textual input included within the profile by:
creating a vector space of elements, the elements including phrases and words within the text description of the event data and the textual input included within the profile,
placing each of the elements within the vector space where each dimension corresponds to the phrase or word, and a value given to a dimension includes a number of occurrences of that phrase or word,
normalizing two points in the vector space to create a sphere, and
determining a value indicating how close two elements corresponding to the two points are together based on an angle between the two points;
provide a recommendation to the user, based on the comparison, including, for each aspect of the profile:
modifying the level of correspondence for the aspect according to a weight associated with the aspect, and
including one or more proposed actions associated with the aspect in the recommendation in response to determining that the modified level of correspondence for the aspect exceeds a predetermined threshold; and
provide a rationale associated with the recommendation to the user.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al. (US 8949242) is cited to teach determining similarity of documents represented as vectors by the cosine of angle between two vectors, the vectors are normalized, i.e., each vector represents a point on a unit sphere.
Stefan Savev, “Cosine Similarity Part 1: The Basics”, March 29, 2015, retrieved from: http://web.archive.org/web/20160606182923/https://stefansavev.com/blog/cosine-similarity/This document is cited to teach using cosine similarity when comparing customer profiles, product profiles or text documents, including normalizing vectors, which means that the vectors lie on a unit sphere in an m-dimensional space.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is (571)270-1655.  The examiner can normally be reached on M-F, 8:30am-4:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Jue Louie/
Primary Examiner 
Art Unit 2193